Citation Nr: 0605967	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-39 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right shoulder.

2.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbosacral spine at level L5-S1.

3.  Entitlement to service connection for a left hip 
disability, to include degenerative changes.

4.  Entitlement to service connection for a right ankle 
disability, to include degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In December 2005, the veteran testified at a video conference 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with 
his claims folder.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the four matters on appeal.

2.  The veteran engaged in combat with the enemy.

3.  Any right shoulder complaints noted in service were 
treated and completely resolved by the time the veteran 
separated from service.

4.  There is no competent evidence of record etiologically 
linking the veteran's currently diagnosed right shoulder DJD 
to his service or any incident therein; nor does the evidence 
indicate the onset of right shoulder DJD within one year of 
his discharge from service.

5.  Any low back complaints noted in service were treated and 
completely resolved by the time the veteran separated from 
service.

6.  There is no competent evidence of record etiologically 
linking the veteran's currently diagnosed DDD of the 
lumbosacral at level L5-S1 to his service or any incident 
therein; nor does the evidence indicate the onset of 
lumbosacral DDD within one year of his discharge from 
service.

7.  Any left hip complaints noted in service were treated and 
completely resolved by the time the veteran separated from 
service.

8.  There is no competent evidence of record etiologically 
linking the veteran's currently diagnosed left hip 
degenerative changes to his service or any incident therein; 
nor does the evidence indicate the onset of left hip 
degenerative changes within one year of his discharge from 
service.

9.  Any right ankle complaints noted in service were treated 
and completely resolved by the time the veteran separated 
from service.

10.  There is no competent evidence of record etiologically 
linking the veteran's currently diagnosed right ankle DJD to 
his service or any incident therein; nor does the evidence 
indicate the onset of right ankle DJD within one year of his 
discharge from service.



CONCLUSIONS OF LAW

1.  Right shoulder DJD was not incurred in or aggravated in 
service; and this condition cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  DDD of the lumbosacral spine at level L5-S1 was not 
incurred in or aggravated in service; and this condition 
cannot be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  A left hip disability, to include degenerative changes, 
was not incurred in or aggravated in service; and left hip 
degenerative changes cannot be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  A right ankle disability, to include degenerative 
changes, was not incurred in or aggravated in service; and 
right ankle degenerative changes cannot be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1154, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide, and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in his 
possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the April 2004 rating decision from which the current 
appeals originate.  He was provided with a statement of the 
case (SOC) in September 2004, which notified him of the 
issues addressed, the evidence considered, the adjudicative 
actions taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.

A January 2004 RO letter, in conjunction with the September 
2004 SOC, provided adequate notice to the veteran regarding 
what information and evidence is needed to substantiate his 
claims for service connection, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any evidence in his possession that 
pertains to the claim.

In regards to the VCAA element requiring that VA request that 
the claimant provide any evidence in his possession that 
pertains to the claim (the fourth element), the Board notes 
that the January 2004 VCAA letter provided the veteran with a 
list of evidence that might help him substantiate his claims 
and asked him to advise VA if there was any additional 
information or evidence that he wanted VA to get for him.  
Although the letter did not specifically state that the 
veteran could submit any evidence in his possession, it did 
state that he could provide VA with appropriate information 
to obtain any such evidence.  Thus, the discussion contained 
in this letter furnished the veteran notice of the evidence 
he still needed to send to VA, the evidence that VA would 
assist in obtaining, and in effect requested that the veteran 
identify any additional evidence that he possessed or knew of 
that could help to substantiate his claim.  At this stage of 
the appeal, no further notice is needed to comply with the 
VCAA, and the Board finds that any failure to provide the 
veteran with VCAA notice did not affect the essential 
fairness of the adjudication, and therefore was not 
prejudicial to the veteran.  See Short Bear v. Nicholson, 19 
Vet. App. 341 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

With respect to VA's duty to assist the veteran, the Board 
notes that all obtainable pertinent medical records from all 
relevant sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard, the Board notes that the 
record contains the following pertinent records:  available 
service medical records and private treatment records, as 
well as a VA compensation examination report, and a 
transcript of the veteran's testimony at a video conference 
hearing.  

There is no suggestion on the current record that there 
remains evidence that is pertinent to the issues on appeal 
that has yet to be secured.  The Board consequently finds 
that VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The veteran's August 1967 enlistment medical examination 
report indicates that clinical evaluation of his spine 
revealed evidence of moderate kyphosis and mild lordosis that 
were not considered disabling.  His service medical records 
are entirely devoid of any evidence of complaints, findings, 
treatment or diagnoses pertaining to the right shoulder, 
lumbosacral spine, left hip, and right ankle.  The veteran's 
June 1970 separation examination report shows that clinical 
evaluation of his upper and lower extremities, as well as his 
spine and entire musculoskeletal system, was normal.

Private treatment records, dating from January 2002 to 
February 2004, reveal that the veteran was diagnosed with DJD 
as early as June 2002, and intermittently complained of joint 
pain in various joints, including his right ankle, left hip 
and right shoulder.  A May 2003 progress note indicates that 
the veteran complained of right ankle and shoulder pain and 
notes that his ankle injury was almost two years old.  A 
February 2004 treatment record indicates that the veteran's 
coccyx was tender secondary to a September 2003 injury.  

In December 2003, the veteran submitted statements from a 
retired Marines master sergeant who served with him in 
Vietnam and from his platoon commander, who also served with 
him in Vietnam from April 1968 to January 1969.  

In his statement, the veteran's platoon commander indicated 
that the veteran was thrown off the top of his bunker in July 
1968 during a North Vietnamese Army artillery or rocket 
attack, injuring his back, bottom and hip, and dislocating 
his shoulder.  After the attack, a corpsman reset the 
veteran's shoulder.  He was taken on a stretcher to a medical 
station and given pain medication and initially placed on no 
duty and later on light duty.  The platoon commander also 
reported having witnessed the veteran fall at least 15-20 
feet down a bunker's stairs during another attack in January 
1969.  After the attack, he was sent to a battalion forward 
aid station and later sent to the rear for several weeks.  
When he returned, the platoon commander saw the results of 
the veteran's injury, which he described as the worst 
bruising he had ever seen, from the veteran's mid-back to 
below his buttocks.  

The retired master sergeant also witnessed the veteran's 1968 
and 1969 falls and noted that the veteran dislocated his 
shoulder and hurt his hip, back and foot after the first 
fall, and that he injured his back again after the second 
fall.  The sergeant opined that the veteran never recovered 
after the second injury.

A March 2004 VA orthopedic examination report shows that the 
veteran's claims file, as well as pertinent X-ray studies, 
were reviewed in conjunction with the examination.  The 
examiner specifically pointed out that there was no 
documentation of the veteran's claimed in-service injuries, 
but acknowledged that there were two letters of record from 
soldiers who witnessed the injuries.  The veteran gave a 
history of having dislocated his right shoulder while trying 
to set a bunker up during an artillery attack.  He further 
reported having injured his left hip and back during a second 
incident.  The veteran also reported that he again dislocated 
his right shoulder in 1978 and underwent physical therapy at 
that time.  He complained of intermittent right shoulder 
pain, and spontaneous right hand numbness.  He also gave a 12 
to 13 year history of left hip pain and reported that his 
ankle had bothered him since 1973.  He complained of a lot of 
ankle sprains over the years which had been occurring more 
frequently.  He had undergone physical therapy for his ankle 
complaints and had been given a shoe insert.  With regard to 
his back, he gave a history of an acute onset of leg pain in 
1986 and was subsequently diagnosed with a herniated disc, 
which had since been removed.  He further reported that, 
prior to that time, he had not had any problems.

The VA examiner noted that X-ray studies of the right ankle 
did not reveal any obvious evidence of a fracture, 
dislocation, or arthritis.  However, the actual X-ray study 
report accompanying the examination report indicates evidence 
of minimal DJD of the talonavicular articulation.  

The examiner noted that X-ray studies of the left hip 
revealed what might be early arthritic changes, that X-ray 
studies of the back revealed a degenerated disc at level L5-
S1, and that X-ray studies of the right shoulder revealed 
limited joint space narrowing.  The examiner opined that, 
given that there was no medical documentation of the veteran 
having sustained the alleged in-service injuries, it was not 
likely that any of the current complaints were related to 
military service.  The examiner further opined that even if 
the veteran dislocated his shoulder in service, it was 
unlikely that his current arthritis was related to the in-
service injury.  The examiner noted that there was no 
evidence of any degenerative changes in his right ankle and 
only minimal changes in the left hip.  The examiner opined 
that it was unlikely that the fall as described by the 
veteran would result in the current degenerative changes in 
the hip joint.  The examiner also noted that there was a 
significant period of time between the veteran's discharge 
from service and his subsequent complaints, and opined that 
this made any relationship unlikely.

During his December 2005 video conference hearing before the 
undersigned, the veteran testified that he injured his right 
ankle and dislocated his right shoulder when he was blown off 
of the top of a bunker.  He later injured his hip and back 
during an enemy attack when he slipped at the top of the 
steps to an underground bunker and bounced down the steps on 
his left side.  He testified that he was treated at the time 
by a corpsman and was placed on light duty approximately four 
times during service.  He did not believe that any records 
were kept regarding his injuries.  The veteran also testified 
that after his discharge, he either lived with the pain or 
went to his family physician for pain medication.  In 1985, 
he underwent back surgery.  After service, he worked in 
construction, but was no longer physically able to do much of 
the work.  He testified that he was not currently receiving 
treatment for his claimed disabilities and had not done so in 
recent years.

Legal analysis

Service connection may be warranted for injury or disease 
resulting in disability that was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2005).

In order to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000). 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may also be service connected if the evidence of 
record reveals that the appellant currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
arthritis).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  The provisions of 38 
U.S.C.A. § 1154(b), however, do not establish a presumption 
of service connection.  Rather, they ease the combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
That is, the statute provides a basis for determining whether 
a particular injury was incurred in service, but not a basis 
to link the injury etiologically to the current condition.  
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is to be afforded to the claimant.  
38 U.S.C.A. § 5107(b).

As noted earlier, the veteran's service medical records do 
not reflect any complaint, diagnosis, or treatment associated 
with the veteran's right shoulder, back, left hip or right 
ankle.  However, review of the record shows that the veteran 
engaged in combat in service during Vietnam and is the 
recipient of the Combat Action Ribbon.  The veteran's account 
of his alleged injuries, as well as those of his platoon 
commander and a master sergeant who served with him, are 
certainly consistent with his combat service.  Therefore, the 
Board concludes that there is satisfactory evidence of back, 
right shoulder, right ankle and left hip injuries in service, 
despite the lack of official confirmation.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 
389, 392 (1996).  Despite the presumption that the veteran 
suffered such injuries in service, however, the law 
nevertheless requires competent evidence that links the 
current disabilities to the in-service injuries.  Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).

Although the Board may assume that the veteran incurred some 
type of injuries to his right shoulder, back, left hip and 
right ankle in service, the fact remains that his service 
medical records, including the June 1970 separation 
examination report, are entirely negative for any complaints, 
findings, treatment or diagnoses associated with such 
injuries.  In addition, although the veteran generally 
asserts that he has had right shoulder, back, left hip and 
right ankle problems since service, he admitted during the 
December 2005 hearing that he had almost no past treatment 
and no current treatment for the alleged disabilities, other 
than back surgery in 1985.  Therefore, there is no basis for 
awarding service connection for a chronic disorder in service 
or for a disorder first seen in service with continuous 
symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494-97.  Likewise, there is no medical evidence of 
DJD or DDD prior to June 2002.  Under the circumstances, 
which include a gap of over 30 years between service and the 
earliest competent evidence of current disabilities, the 
Board finds that any right shoulder, back, left hip and/or 
right ankle problem treated in service was acute and 
transitory, which had completely resolved by the time the 
veteran was separated from service.  Moreover, the medical 
evidence does not indicate X-ray evidence of right shoulder, 
right ankle or left hip DJD or DDD of the lumbosacral spine 
within one year of the veteran's discharge from service in 
June 1970.  Therefore, there can be no presumption of in-
service incurrence of right shoulder, lumbosacral, left hip 
or right ankle arthritis under the provisions of 38 U.S.C.A. 
§ 1101 and 38 C.F.R. § 3.309.

The Board further finds that there is no medical evidence of 
record etiologically linking the veteran's currently 
diagnosed right shoulder, lumbosacral, left hip and right 
ankle disabilities to his in-service injuries.  On the 
contrary, the March 2004 VA orthopedic examiner who reviewed 
the veteran's claims file, opined that, even if the veteran 
suffered such injuries, his current right shoulder, back, 
left hip and right ankle disabilities were unlikely to be 
related to any in-service injury.  

Although the veteran believes his currently diagnosed right 
shoulder, lumbosacral, left hip and right ankle disabilities 
are the result of his in-service injuries, he is not 
competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, supra; Espiritu v. Derwinski, 
supra.  Accordingly, the claims for service connection for 
right shoulder, lumbosacral, left hip and right ankle 
disabilities, to include DJD and DDD, must be denied.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
instant claims for service connection, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a right shoulder disability, to 
include DJD, is denied.

Service connection for a low back disability, to include DDD 
of the lumbosacral spine, is denied.

Service connection for a left hip disability, to include DJD, 
is denied.

Service connection for a right ankle disability, to include 
DJD, is denied.



____________________________________________
ROBINSON ACOSTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


